Citation Nr: 1224097	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-30 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right ankle disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO in New Orleans, Louisiana.

In its May 2012 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran has hypertension, hearing loss, and tinnitus which is due to service.  The Board interprets this statement as claims for service connection.  The issues of entitlement to service connection for hypertension, hearing loss, and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and the issues are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present case, the Veteran contends that he injured his right ankle in service.  He alleges that he has experienced continuous right ankle symptomatology since such time. Therefore, the Veteran claims that service connection is warranted for a right ankle disorder.

The Veteran's service treatment records reflect that, in October 1978, he complained of right ankle pain.  During the course of one week in October 1978, he was treated three times for ankle pain.  Two of the records do not specify the ankle in question, however, the third record indicates a right ankle sprain and torn ligament.  The other records dated in October 1978 have diagnoses of mild tendonitis and tendonitis Achilles tendon.  The first treatment record of the week includes a report from the Veteran that he had ankle pain for one week.  He reported that he initially injured his ankle playing baseball and a reinjured it walking uphill.  During the first appointment, he was prescribed medication to take five times daily.  At the second appointment, he was placed on light duty for 24 hours, provided with an ace wrap, and administered aspirin.  At the third appointment, he was also administered aspirin, heat and an ace wrap.  Additionally, on his July 1979 Report of Medical History, he answered "yes" to the question of whether he had experienced "foot trouble."   

Post-service VA treatment records reflect a diagnosis of right ankle arthralgia in August 2008.  At that time, he reported that he had had pain in his right ankle for years.  Additionally, in January 2009, the Veteran reported that he had an injury in service in 1978 and had experienced right ankle pain ever since.  At that time, he was given an ankle brace by a VA physical therapist to improve strength and stability to the right ankle.  

In light of the Veteran's in-service injury and treatment for right ankle complaints, his report of continuous right ankle symptomatology since military service, and his current treatment for right ankle arthralgia, the Board finds that a remand is necessary in order to afford him a VA examination, to include an opinion, in order to determine the current nature and etiology of his right ankle disorder. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the record reflects that the Veteran has received treatment from the VA Medical Center in Shreveport, Louisiana and a VA Community-Based Outpatient Clinic in Monroe, Louisiana.  A review of the records indicates that there may be outstanding VA treatment records.  Specifically, in a November 2007 statement in support of his claim, the Veteran reported that he has received treatment through VA since his discharge from service.  VA treatment records currently in the file only date back to January 2007 even though the Veteran was discharged from service in 1979.  The January 2007 treatment record indicates that it is a new patient evaluation.  However, in light of the Veteran's statement, a request should be made for any records dated prior to January 2007.  Further, the Veteran should be asked to clarify which VA facility he received treatment from since discharge.  

The Board has also considered whether the periodic groupings of outpatient treatment records in the file are complete.  Records are dated from January 2007 to May 2007, July 2008 to September 2008, and January 2009 to June 2009.  The Board acknowledges that the July 2008 treatment record indicates that the appointment was a follow up appointment after one year.  Further, treatment records dated through May 2007 were printed in January 2008.  Therefore, there is no indication that there are outstanding records for the period between May 2007 and July 2008.  However, regarding the gap in time between the next two groupings of outpatient treatment records, there may be outstanding records.  Treatment records dated through September 2008 were printed in November 2008 and the next set of VA outpatient treatment records begin with dates in January 2009.  Therefore, any outstanding records during the period from November 2008 to January 2009 should be obtained. 

Moreover, the Veteran should be given an opportunity to identify any other relevant treatment concerning the right ankle.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify his November 2007 statement in which he reported that he had received treatment from VA since discharge and ask him to identify all VA and private facilities from which he may have received treatment for his right ankle since service discharge in 1979.  Ask him to identify the place of treatment and the associated time frame for treatment.  Any negative response should be noted in the file.   

2.  Obtain all VA treatment records regarding the right ankle, from the VA Medical Center in Shreveport, Louisiana and the VA Community-Based Outpatient Clinic in Monroe, Louisiana dated from November 2008 to January 2009, as well as from June 2009 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current right ankle disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all current diagnoses of the Veteran's right ankle.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. a least a 50-50 probability) that any currently diagnosed right ankle disorder is related to the Veteran's military service, to include his in-service right ankle complaints, treatment for tendonitis of the Achilles tendon as well as the right ankle sprain and torn ligament.  

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's right ankle disorder and the continuity of symptomatology (i.e. continuity of right ankle pain following discharge from service).  The rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


